Case 2:18-cv-02472-WBV-DMD Document 103-2 Filed 02/11/19 Page 1 of 2

LUCINDA LAGARDE THOMAS on 09/13/2018

 

1 UNITED STATES DISTRICT COURT
2 EASTERN DISTRICT OF LOUISIANA

3

4 JUDY WILLIAMS, ET AL CIVIL ACTION NO,

5 18-2472 c/w 18-6113
6 VERSUS SECTION: A/3

7 MAGISTRATE: DEK

8 TQS INSURANCE RISK

9 RETENTION GROUP, INC.,

10 SOUTHERN REFRIGERATED

11 TRANSPORT, INC. AND

12 DARNELL ARTIN

13

14

15

16

17 VIDEOTAPED DEPOSITION OF LUCINDA LAGARDE
18 THOMAS, 107 WESTWOOD DRIVE, HOUMA, LOUISIANA
19 70363, taken at the NUGENT KEATING PERSONAL
20 INJURY LAW FIRM, 3300 CANAL STREET, SUITE 100,
21 NEW ORLEANS, LOUISIANA 70119, in the

22 above-entitled cause on the 13th day of

23 September, 2018.

 

 

 

24

25
New Orleans 504.522.2101 North Shore T
Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge EXHIBI

iB
Case 2:18-cv-02472-WBV-DMD Document 103-2 Filed 02/11/19 Page 2 of 2

LUCINDA LAGARDE THOMAS on 09/13/2018

61

 

10

11

12

13

14

15

16

ry

18

19

20

21

22

23

24

25

 

Q. Sprint?
A. es oem
Q. There you go. All right.

keep your same number?

A. Yes.

Q. Good for you. And what is
number?

A. (985) 860-4199.

Q. Got you. All right. When

switch to Sprint?

A. Probably six months ago.
Q. Okay. Just a better deal?
A. Uh-huh (affirmatively).
Q. Okay. Okay. Did you call

from the scene on your cell phone?

A. Yeah.

Q. Who did you call?

A. I called my husband.

Q. You called Anthony? Was it Anthony?
A. Anthony.

Q. Yeah. All right. He was at work at

the time or at home at the time?

A. He was at work.
Q. All right. So you called --
A. Well, I guess he was there.

Did you

that

did you

anybody

I

 

 

New Orleans 504.522.2101

North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040
